EXHIBIT Rights Agreement CAPITOL BANCORP LTD. AND MELLON INVESTOR SERVICES LLC AS RIGHTS AGENT DATED AS OF JULY 21, 2009 TABLE OF CONTENTS Page 1. Certain Definitions. 1 2. Appointment of Rights Agent. 4 3. Issuance of Right Certificates. 4 4. Form of Right Certificates. 6 5. Countersignature and Registration. 7 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates. 7 7. Exercise of Rights, Purchase Price; Expiration Date of Rights. 8 8. Cancellation and Destruction of Right Certificates. 10 9. Availability of Shares of Series XPreferred Stock. 10 10. Series XPreferred Stock Record Date. 11 11. Adjustment of Purchase Price, Number and Kind of Shares and Number of Rights. 12 12. Certificate of Adjusted Purchase Price or Number of Shares. 19 13. Consolidation, Merger or Sale or Transfer of Assets or Earnings Power. 19 14. Fractional Rights and Fractional Shares. 23 15. Rights of Action. 24 16. Agreement of Right Holders. 25 17. Right Certificate Holder Not Deemed a Stockholder. 25 18. Concerning the Rights Agent. 26 19. Merger or Consolidation or Change of Mellon Investor Services LLCLLC. 26 20. Duties of Rights Agent. 27 21. Change of Rights Agent. 29 22. Issuance of New Right Certificates. 30 23. Redemption. 30 24. Exchange. 31 25. Notice of Certain Events. 32 26. Notices. 33 27. Supplements and Amendments. 33 28. Successors. 34 29. Benefits of this Rights Agreement. 34 30. Determinations and Actions by the Board of Directors. 34 31. Severability. 35 32. Governing Law. 35 33. Counterparts. 35 34. Descriptive Headings. 35 EXHIBITS Exhibit A – Form of Certificate of DesignationsA-1 Exhibit B – Form of Right CertificateB-1 Exhibit C – Form of Summary of RightsC-1 i INDEX OF DEFINED TERMS Page Acquiring Person 1 Affiliate 2 Associate 2 Authorized Officer 27 Beneficial Owner 2 Beneficial Ownership 2 beneficially own 2 Business Day 3 close of business 3 Common Stock 3 Common Stock equivalents 14 Company 1 Current Value 13 Distribution Date 5 equivalent preferred shares 15 Exchange Act 2 Exchange Ratio 31 Exempted Entity 9 Expiration Date 9 Final Expiration Date 13 invalidation time 4 NASDAQ 4 NYSE 4 Original Rights 2 Person 4 Principal Party 21 Purchase Price 9 Record Date 1 Redemption Date 9 Redemption Price 30 Right 1 Right Certificate 5 Rights Agent 1 Rights Agreement 6 Section 11(a)(ii) Trigger Date 14 Securities Act 4 Security 16 Series X Preferred Stock 4 Spread 13 Stock Acquisition Date 4 Subsidiary 4 Substitution Period 14 Summary of Rights 5 then outstanding 2 Trading Day 16 ii Rights Agreement Rights Agreement, dated as of July 21, 2009 (as amended, supplemented or otherwise modified from time to time, the “Rights Agreement”) between Capitol Bancorp Ltd., a Michigan corporation (the “Company”), and Mellon Investor Services LLC, a New Jersey limited liability company (the “Rights Agent”). W
